Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 4/9/2021. 
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
The examiner is unsure with the limitations in claim 1: 
calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount; 
calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar.

What 
loan amount
are you using?the APR like 4.5% 
or monthly payment 
or the amortization full payment of principal and interest (would this include PMI or other fees) 

This appears to be a ratio showing a % of savings – but fully understand how this is calculated is critical to reviewing this case. 

Appropriate correction is required either by explaining in remarks with support from specification or amending claims as appropriate. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis. The Primary Independent Claim recites the limitations of : receiving, via the graphical user interface, the loan amount;  receiving financial transaction data from a data source or through the graphical user interface, the financial transaction data including at least a promotional rate, a promotion term, a regular rate, and a regular term; generating, by a processor, a periodic payment by amortizing the regular rate over the regular term;  calculating, by a processor, a revised loan amount that is the total amount owed over the regular term and the promotional term based the promotional rate, promotional term, regular rate, and regular term; calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount; calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “receiving financial transaction data; generating, a periodic payment by amortizing the regular rate over the regular term and calculating, a revised loan amount” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “via the graphical user interface, by a processor” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Trayers (U.S. Patent ref#1) in view of May, Leon and Bankrate (U.S. Patent ref#2)  
Re claim 1: Trayers discloses: 
A computer system implemented method of providing a fixed-payment variable rate loan based on a loan amount entered through a graphical user interface, in real time, the method comprising the steps of:  (see Trayers, Figure 1)
receiving, via the graphical user interface, the loan amount;  (see Trayers, Figure 5 “loan amount” and figure 3 item 310)
receiving financial transaction data from a data source or through the graphical user interface, the financial transaction data including at least a promotional rate, a promotion term, a regular rate, and a regular term;  (see Trayers, Figure 13 + 14A terms and rates, and figure 3 item 310-320 + figure 7-8 + Figure 5 “calculate” )
generating, by a processor, a periodic payment by amortizing the regular rate over the regular term; (see Trayers, Figure 17, and figure 15A + Figure 5 “calculate”)
calculating, by a processor, a revised loan amount that is the total amount owed over the regular term and the promotional term based the promotional rate, promotional term, regular rate, and regular term;  (see Trayers, Figure 17, and figure 15A + Figure 5 “calculate”)
calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount;  (see Trayers, Figure 17, and figure 15A + Figure 5 “calculate”)
calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar. (see Trayers, Figure 17, and figure 15A + Figure 5 “calculate”)

While examiner believes, Trayers teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, May, Leon and Bankrate additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trayers by adapting any features of May, Leon and Bankrate.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Trayers and May, Leon and Bankrate both relate to same subject area of calculating loans 

May shows calculating different loan amounts and saving to borrow including: 
calculating, by a processor, a revised loan amount that is the total amount owed over the regular term and the promotional term based the promotional rate, promotional term, regular rate, and regular term;   calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount;  calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar.  (see May figure 4) 

Leon is using inflation as the promotion or change in the loan amount but the mathematically concepts are the same regardless of if it is inflation or marketing promotion and Leon shows: 
calculating, by a processor, a revised loan amount that is the total amount owed over the regular term and the promotional term based the promotional rate, promotional term, regular rate, and regular term;   calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount;  calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar. (see Leon sheet 2-5)

Gilly shows calculating different loan amounts and saving to borrow including: 
calculating, by a processor, a revised loan amount that is the total amount owed over the regular term and the promotional term based the promotional rate, promotional term, regular rate, and regular term;   calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount;  calculating, by a processor, a fixed periodic payment by dividing the periodic payment by the loan scalar. (see Gilly Figure 4)


The examiner additional claims official notice that calculating new loan amortization is well know to one of ordinary skill in art and there are many loan calculators online such as 
https://www.bankrate.com/
The examiner has provided a screen shot of bankrate two decades ago in 2021 from wayback machine 
that the concept of 
calculating, by a processor, a loan scalar by dividing the loan amount by the revised loan amount;  
is a 5th grade math concept of displaying something in whole $ or % discount such buying a pizza for $10 and you can either get $1 off or 10% off – it is the same concept and examiner claims official notice that this is a well know concept.  
Re claim 2: see claim 1 + 
further comprising the step of calculating, by a processor, a periodic interest payment for each period in the promotional term and saving in the data source the periodic interest payment for each period in the promotional term.  (see Trayers, Figure 14A + 17, and figure 15A + Figure 5 “calculate”)
Re claim 3: see claim 1 + 
wherein the step of calculating, by processor, a periodic interest payment for each period in the promotional term includes the following steps: 15generating, by processor, a periodic interest portion by retrieving the promotional rate from the data source and dividing the promotion rate by the number of periods in a year; generating, by processor, an outstanding principal and initially setting the outstanding principal to the loan amount; calculating, by processor, the periodic interest payment for each period in the promotional term by multiplying the outstanding principal by the periodic interest portion and adding that result to the result of the periodic interest payment subtracting the outstanding principal multiplied by the period interest portion, and multiplying that amount by the period interest portion. (see Trayers, Figure 14A + 14B  + 17, and figure 15A + Figure 5 “calculate” + bankrate + May + Gilly )
Re claim 4: see claim 1 + 
wherein the step of calculating the outstanding principal for each period in the promotional term involves the following steps: setting, by processor, the initial outstanding principal to be equal to the loan amount; for each period in the promotional term following the first period in the promotional term, obtaining a prior period interest payment from the data source and obtaining a prior period's outstanding principal; calculating, by processor, the outstanding principal for the current period by subtracting the prior period's interest payment from the periodic payment and adding that result to the prior period's outstanding principal; storing the outstanding principal for each period in the data source. (see Trayers, Figure 14A + 14B  + 17, and figure 15A + Figure 5 “calculate” + bankrate + May + Gilly )
Re claim 5: see claim 1 + 
wherein the regular rate is an initial rate and the promotional rate is applied after the regular rate. (see Trayers, Figure 14A + 14B  + 17, and figure 15A + Figure 5 “calculate” + bankrate + May + Gilly )
Re claim 6: see claim 1 + 
wherein the promotional rate is an initial rate and the regular rate is applied after the promotional rate. (see Trayers, Figure 14A + 14B  + 17, and figure 15A + Figure 5 “calculate” + bankrate + May + Gilly )
Re claim 7: see claim 1 + 
wherein the financial transaction data includes multiple promotional terms and multiple promotional rates, and wherein each of the promotional terms in the multiple promotional terms is associated with a promotional rate from the multiple promotional rates.  (see Trayers, Figure 14A + 14B  + 17, and figure 15A + Figure 5 “calculate” + bankrate + May Fig 14A + Gilly )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al., U.S. Patent No 6,088,686, discloses a products and Services offered by a financial institution. The System automates many Steps in the credit and liability review and approval process. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698